Citation Nr: 0304412	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-00 281 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a heart condition 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
condition, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The veteran served on active duty from March 1950 to 
September 1953.  He is the recipient of both the Purple Heart 
and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating determination 
of the Portland Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to service connection 
for a heart disorder as secondary to service-connected PTSD, 
and service connection for a bilateral foot disorder.

The Board remanded the case to the RO in February 2001 for 
further development and adjudicative actions.

In December 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The probative, competent evidence of record discounts any 
etiological or causal relationship between the veteran's 
service-connected PTSD and any current heart condition, 
including the cardiac transplant.

2.  The probative, competent evidence of record establishes 
that the veteran does not have evidence of a current foot 
condition, including jungle rot linked to service on any 
basis.  



CONCLUSIONS OF LAW

1.  Any current heart condition, including the cardiac 
transplant, is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  A bilateral foot condition, including jungle rot, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.156, 3.159).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 1998 rating 
determination, the November 1999 SOC, and the December 2002 
SSOC informed the appellant of the information and evidence 
needed to substantiate this claim.  Furthermore, in a 
November 2001 letter, the RO informed the veteran of the 
VCAA.  It specifically notified the veteran of what evidence 
was needed to grant his claim, what VA was doing to get this 
evidence, what the veteran needed to do to help get the 
evidence, when VA needed the evidence from the veteran, how 
long it would take to decide the veteran's claim, what VA's 
duty to assist included, and where to contact VA if the 
veteran had questions.  See Quartuccio, supra.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded VA 
examinations.  Furthermore, this matter was remanded by the 
Board in February 2001 for additional development with the 
requested development being accomplished as much as possible.  
VA has met all VCAA duties.

There is no need for securing a file medical opinion as the 
most recent medical examination on file specifically 
addressed the etiology of the disabilities which are the 
subject of the current appeal, and for which service 
connection is requested.

In its December 2002 supplemental statement of the case, the 
RO provided, discussed, and fully implemented the provisions 
of the VCAA specifically with respect to the claim currently 
on appeal.


In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).




For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  The CAVC stated that it clearly held in Savage that 
Section 3.303 does not relive a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  The CAVC has 
also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Service Connection

The National Personnel Records Center indicated that any 
records that may have been on file at that facility would 
have been destroyed by fire in 1973.  If service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


Heart Condition

Factual Background

A review of the record demonstrates that the veteran 
requested service connection for a heart condition as 
secondary to PTSD in February 1998.

The record reveals that the veteran underwent an orthotopic 
heart transplantation in January 1991.  

In a September 1998 letter, the veteran indicated that it was 
his belief that he had heart trouble as a result of PTSD due 
to his combat service during the war.  He reported that he 
had no family history of heart trouble.  He also noted that 
he had had his first heart attack prior to the age of 40.  

In an October 1998 rating determination, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation.  The RO also denied service connection 
for a heart transplant at that time.  

In his October 1998 notice of disagreement, the veteran again 
indicated that it was his belief that the stress he was 
subjected to in Korea caused his heart condition which 
subsequently led to his transplant.  

In a letter received in October 1998, MV (initials), MD, an 
Assistant Professor of Medicine for the heart failure and 
transplantation unit at Oregon Health Sciences University 
indicated that the veteran had undergone a heart 
transplantation due to ischemic cardiomyopathy.  He noted 
that it was possible that PTSD contributed to the pathologic 
progression of his coronary artery disease which then led to 
severe cardiac dysfunction requiring transplantation.  

In a December 1999 letter, Dr. MV again indicated that the 
veteran had undergone a heart transplantation due to ischemic 
cardiomyopathy.  He stated that it was as likely as not that 
PTSD contributed to the pathologic progression of the 
coronary artery disease which then led to severe cardiac 
dysfunction requiring transplantation.  

In February 2001, the Board remanded this matter for further 
development, to include giving an opportunity to Dr. MV to 
explain the rationale for his opinion and to obtain an 
opinion as to the relationship, if any, between the veteran's 
service- connected PTSD and any current heart condition.  

In October 2002, a VA examiner prepared a report in 
conjunction with the Board remand.  In his report, the VA 
examiner indicated that he had thoroughly reviewed all 
available data regarding the veteran's cardiac disease.  The 
examiner stated that the veteran was 69 years old with the 
following risk factors for coronary artery disease (CAD):  
hypertension, hyperlipidemia, and diabetes.  He noted that 
these might not be his only risk factors but it was well 
established that each of these was a significant risk factor 
for the progression of CAD.  

As to the question of whether it was at least as likely as 
not that the veteran's CAD, ischemic cardiomyopathy, and 
subsequent heart transplant were due to or the result of or 
being aggravated by his service-connected PTSD, the examiner 
indicated that while stress could be a contributing trigger 
in provoking chest discomfort, the development or progression 
of the underlying coronary artery disease had never been 
proven to be linked to PTSD.  He noted that the veteran's 
disease progressed because of risk factors that were 
independent of stress.  

The examiner pointed to an article in the New England Journal 
of Medicine to support his claim.  He noted that the article 
indicated that there were reasonable data to suggest that 
depression, anxiety, hostility, and stress were not related 
to coronary artery calcification.  Conversely, it was well 
known that the risk factors from which the veteran suffered, 
including hyperlipidemia, diabetes, and hypertension were 
major factors in the development of the disease process.  It 
was the examiner's opinion that there was no evidence that 
the veteran's PTSD contributed significantly to his coronary 
artery disease, ischemic cardiomyopathy, and subsequent need 
for heart transplant.  


Analysis

Service connection for a heart condition as secondary to the 
veteran's service-connected PTSD is not warranted.  The Board 
notes that the veteran has expressed his belief on numerous 
occasions that his PTSD caused or aggravated his heart 
condition.  

The Board accepts as credible the appellant's statements with 
respect to his current heart condition symptoms.  We note 
that the appellant is competent to report such symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  

However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

The Board further notes the opinion of Dr. MV that it was at 
least as likely as not that PTSD contributed to the 
pathologic progression of the coronary artery disease which 
then led to severe cardiac dysfunction requiring 
transplantation.  The opinion rendered by Dr MV contained no 
points of reference or clinical data to support his beliefs.  
Moreover, the veteran was given an opportunity to obtain a 
more detailed report from Dr. MV but chose not to do so.  

The October 2002 opinion from the VA examiner was based upon 
a thorough review of the entire claims folder.  He provided a 
complete, detailed rationale for his opinion that the 
development or progression of the underlying coronary artery 
disease had never been proven to be linked to PTSD.  He noted 
that the veteran's disease progressed because of risk factors 
that were independent of stress.  He further indicated that 
there was no evidence that the veteran's PTSD contributed 
significantly to his coronary artery disease, ischemic 
cardiomyopathy, and subsequent need for heart transplant.  He 
also cited medical literature to support his opinions.  The 
medical opinions from the VA examiner are more probative than 
the veteran's beliefs or the opinion of Dr. MV and are given 
more weight based upon the detail provided and the fact that 
the examiner had the entire claims folder for review prior to 
rendering his opinion.  

The CAVC has held that the weight of a medical opinion is 
diminished where the basis for the opinion is not stated.  
Sklar v. Brown, 5 Vet. App. 140 (1993);  Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).

The Board is sympathetic to the veteran's beliefs; however, 
the competent and probative medical evidence of record 
establishes that the veteran's heart disease is not linked to 
his service-connected PTSD on any basis, either causally or 
on the basis of aggravation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a heart disorder, 
including heart transplantation, as secondary to the service-
connected PTSD.  See Gilbert, supra.


Bilateral Foot Condition, Claimed as Jungle Rot

Factual Background

A review of the record demonstrates that the veteran claimed 
service connection for jungle rot of the feet in February 
1998.  He stated that he had to wear boots for weeks at a 
time and go for extended periods of time without showers or 
baths while he was in Korea.  

In his October 1998 notice of disagreement, the veteran again 
indicated that he was required to wear his boots 24 hours a 
day while in Korea.  He noted that he was allowed only three 
showers the entire year.  He stated that he had to wear his 
boots even when they were soaking wet.  He requested that he 
be provided an examination.  

In his December 1999 substantive appeal, the veteran again 
reported that they were required to wear their boots for 
weeks without taking them off while in Korea.  He stated that 
he had trouble with jungle rot every day of his life.  

In February 2001, the Board remanded this matter for a VA 
examination to determine the correct diagnosis for the 
veteran's claimed bilateral foot condition and an opinion as 
to the etiology of any current bilateral foot disorder.  

In September 2002, the veteran was afforded the requested 
examination.  The examiner indicated that he had reviewed the 
entire claims folder.  The veteran reported that he had to 
wear boots full-time, day and night, for periods up to 1.5 
months while in Korea.  He stated that he could not even take 
his boots off to change his socks while he was on the front 
line.  He reported noted having severe jungle rot while in 
the service and that he continued to have this keratotic type 
of problem with his feet for many years, altering his working 
years, until his retirement 10 years ago.  He stated that he 
had never had an injury to his feet and that the only problem 
was with the skin of his feet, which he explained was jungle 
rot.  He did not complain of any cold type injury or other 
injury to his feet.

Physical examination revealed that the veteran had no skin 
lesions on either foot and the skin was normal in appearance.  
There was no diagnosis.  It was the examiner's impression 
that the veteran had had many years of dermatitis on his 
feet.  He noted that the veteran had retired a number of 
years ago and had had no problems with his feet since that 
time.  


Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
(West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the CAVC's interpretation of 
section 1110 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The objective medical findings demonstrate that the veteran 
does not currently have any type of skin problems with his 
feet. 

As to the veteran's beliefs that he currently has jungle rot, 
the Board notes that he is competent to report symptoms he 
experienced inservice; however, he is not qualified to render 
an opinion as to whether he currently has a bilateral foot 
condition, including jungle rot, and whether that condition 
is related to service.  See Espiritu v, Derwinski, 2 Vet. 
App. 492 (1992).

The Board also notes that the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) do not assist the veteran in the outcome 
of the case.  The issue before the Board is whether the 
veteran has a current bilateral foot condition, including 
jungle rot.  The provisions of section 1154 do not address 
the question of current disability.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for a heart condition as 
secondary to service-connected PTSD is denied.

Entitlement to service connection for a bilateral foot 
condition, claimed as jungle rot, is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

